The defendant, Antoine J. Manouvrier, is charged with having embezzled $180 of certain public funds known and referred to as the General Fund of the Police Jury of the Parish of St. Landry, Louisiana, entrusted to his care, custody, and control for disbursement in his capacity and by virtue of his office as the duly designated, appointed, and qualified Parish Treasurer.
The district attorney, in the bill of particulars furnished in compliance with the defendant's motion, declared, among other things, that the money alleged to have been embezzled was a part of that withdrawn from the General Fund of the Police Jury of the Parish of St. Landry by a check drawn on said fund for $960, which had been appropriated to defray the expenses of the Police Jury and its secretary-treasurer at the state convention of Police Juries in Lake Charles, Louisiana.
The duties and functions of the Parish Treasurer are fixed by law with precision and in detail and I fail to find where such duties include those of receiving money for any other purpose than as designated. It necessarily follows that the evidence the district attorney proposes to offer, as stated in his bill of particulars, by which *Page 556 
he is bound, will be at variance with the recitals in the indictment and, therefore, inadmissible — a vain and useless procedure.
I therefore respectfully dissent from the majority opinion.